APPEAL OF UNION MARKET, INC.Union Market, Inc. v. CommissionerDocket No. 1432.United States Board of Tax Appeals2 B.T.A. 429; 1925 BTA LEXIS 2405; September 7, 1925, Decided Submitted June 10, 1925.  *2405 Earl B. Breeding, for the taxpayer.  J. Arthur Adams, Esq., for the Commissioner.  *429  Before IVINS and MORRIS.  This appeal is from a determination of deficiencies in income and profits taxes for the years 1919, 1920, and 1921, in an aggregate amount less than $10,000.  From the pleadings and depositions the Board makes the following FINDINGS OF FACT.  The taxpayer is a Wyoming corporation with principal office at Thermopolis, Wyo., engaged in the wholesale meat and grocery business, Buying and killing its own stock and preparing meat for the market.  In its tax returns it showed sales for the years covered, as follows: 1919$175,050.571920191,147.021921130,739.98It showed in its returns, net income for 1919 of $1,736.91, net loss for 1920 of $444.35, and net loss for 1921 of $1,350.25.  In 1924 a revenue agent attempted to make an audit of the taxpayer's books.  When he called at the taxpayer's office no books of account were produced for his inspection.  The only explanation given by the president of the taxpayer was that the bookkeepers had been changed quite frequently and that he (the president) did not know where*2406  the books might have been stored by the bookkeepers.  Nor did the president know where the balance sheets were.  Upon such information as was available to the Commissioner, deficiencies in tax were determined of $1,021.54 for 1919, $1,071.13 for 1920, and $398.64 for 1921.  From those determinations the taxpayer duly appealed.  At a hearing upon the taking of the deposition of the taxpayer's president, a journal for 1919 and 1920 was produced and the closing entries for those years showed net income for 1919 and net loss for 1920 as reported by the taxpayer upon its tax returns.  No journal for 1921 was produced.  Other records of accounts could have been submitted by the taxpayer for the years in question and the only explanation given by the president for the failure to produce was that "it would take too much time." *430  The determination of the Commissioner is approved.  ARUNDELL not participating.